DETAILED ACTION
Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Application is a national stage entry of PCT/US2017/039022 filed 23 June 2017 and claims priority to Provisional Application 62354001 filed 23 June 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 December 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  The claims each state “a plurality of Contextual-Characteristic Data Source, Transactional-Unstructured Data Source, or data organization parameter.”  It appears that source and parameter should end in an “s” to represent a plurality.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 7, 8, 10-13, 17, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 10-13, 16, 17 and 20 of U.S. Patent No. 10,942,942. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to generate and execute a first query prior in order to generate the first query results.

Current Application 16/309,380
US Pat No 10,942,942
1.    A method of processing a sequential federated query for distributed systems, comprising:
receiving, at a processor, a sequential federated query;
deconstructing, at the processor, the sequential federated query into query elements;
identifying, at the processor, a Contextual-Characteristic Data Source (CCDS), a Transactional-Unstructured Data Source 


generating, at the processor, a CCDS result data set from the CCDS based on the data organization parameter;

processing, at the processor, the CCDS result data set to develop a TUDS query based on the data organization parameter;
generating, at the processor, a TUDS result data set from the TUDS based on the developed TUDS query and the data organization parameter;
generating, at the processor, a final sequential federated query data set based on the TUDS result data set and the data organization parameters;
processing, at the processor, a formatted sequential federated query data set based on the processing of the final sequential federated query data set and the data organization parameter; and
providing, at the processor, the formatted sequential federated query data set to a management system for action.



receiving, at a processor, a sequential federated query; 

deconstructing, at the processor, the sequential federated query into query elements; 

identifying, at the processor, a first data source, a second data source, and a data organization parameter based on the query elements, wherein data stored in the first data source includes unstructured data and data 

generating, at the processor, a first query based on the data organization parameter; providing, by the processor, the first query to the first data source; 
generating, at the processor, a first result data set from the first data source based on a response to the first query received from the first data source; 

processing, at the processor, the first result data set and the data organization parameter to develop a second query; 


generating, at the processor, a second result data set from the second data source based on the developed second query and the data organization parameter; 

generating, at the processor, a final sequential federated query data set based on the second result data set and the data organization parameter; 


processing, at the processor, a formatted sequential federated query data set based on the processing of the final sequential federated query data set and the data organization parameter; and 

providing, at the processor, the formatted sequential federated lath set to a management system for action.

Claim 2
Claim 3
Claim 3
Claim 7
Claim 6
Claim 8
Claim 7

Claim 10
11.    A non-transitory computer readable medium storing sequences of computer- executable instructions for processing a sequential federated query for distributed systems, the sequences of computer executable instructions including instructions that instruct at least one processor to:
receive a sequential federated query;
deconstruct the sequential federated query into query elements;
identify a Contextual-Characteristic Data Source (CCDS), a Transactional-Unstructured Data Source (TUDS), and a data organization parameter based on the query elements;



generate a CCDS result data set from the CCDS based on the data organization parameter;
process the CCDS result data set to develop a TUDS query based on the data organization parameter;
generate a TUDS result data set from the TUDS based on the developed TUDS query and the data organization parameter;

generate a final sequential federated query data set based on the TUDS result data set and the data organization parameters;
process a formatted sequential federated query data set based on the processing of 
provide the formatted sequential federated query data set to a management system for action.





receive a sequential federated query; 

deconstruct the sequential federated query into query elements; 

identify a first data source, a second data source, and a data organization parameter based on the query elements, wherein data stored in the first data source includes unstructured data and data structured according to several heterogeneous data structures; 

generate a first query based on the data organization parameter; provide the first query to the first data source; 

generate a first result data set from the first data source based on a response to the first query received from the first data source; 

process the first result data set and the data organization parameter to develop a second query; 


generate a second result data set from the second data source based on the developed second query and the data organization parameter; 

generate a final sequential federated query data set based on the second result data set and the data organization parameter; 


process a formatted sequential federated query data set based on the processing of 

provide, at the processor, the formatted sequential federated query data set to a management system for action.

Claim 12
Claim 13
Claim 13
Claim 17
Claim 16
Claim 18
Claim 17
Claim 20
Claim 20




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0147888 to Nguyen et al (hereafter Nguyen) in view of US PGPub 2007/0226186 to Ewen et al (hereafter Ewen).

Referring to claim 1, Nguyen discloses a method of processing a sequential federated query for distributed systems, comprising:
receiving, at a processor, a sequential federated query [At block 20 a federated query is received from a client. The federated query is an SQL query] (see [0030] and [0031]);
deconstructing, at the processor, the sequential federated query into query elements [at block 202 a vector is generated that represents the federated query received from the client] (see [0025]; [0031]-[0035]; and [0048]);
identifying, at the processor, a Contextual-Characteristic Data Source (CCDS) [t1 for example], a Transactional-Unstructured Data Source (TUDS) [t2 for example], and a data organization parameter [where clause] based on the query elements (see [0017] and [0031]-[0035] – the data sources can be any type of data sources and they can be heterogeneous);
generating, at the processor, a CCDS result data set from the CCDS based on the data organization parameter (see [0048], lines 6-10 and [0055] – The source queries are sent to data sources. The data sources process received source queries to determine query results and the query results are returned to the federation engine);
developing a TUDS query based on the data organization parameter (see [0048] – The one or more source queries are generated by decomposing the federated query. Each generated source query corresponds to a data source.);
generating, at the processor, a TUDS result data set from the TUDS based on the developed TUDS query and the data organization parameter (see [0048], lines 6-10 and [0055] – The source queries are sent to data sources. The data sources process received source queries to determine query results and the query results are returned to the federation engine);
generating, at the processor, a final sequential federated query data set based on the TUDS result data set and the data organization parameters (see [0025] and [0056] – The federation engine aggregates the query results of the source queries corresponding to each federated query and returns an aggregated query result to the client that corresponds to the client’s query);
processing, at the processor, a formatted sequential federated query data set based on the processing of the final sequential federated query data set and the data organization parameter (see [0055] and [0056] – The federation engine aggregates the query results of the source queries corresponding to each federated query and returns an aggregated query result to the client that corresponds to the client’s query); and
providing, at the processor, the formatted sequential federated query data set to a management system [client] for action (see [0055] and [0056] – The .
	While Nguyen discloses the creation of source queries for each individual source from the federated query, Nguyen teaches independent creation of each source query.  Therefore, Nguyen fail to explicitly disclose the limitation of processing, at the processor, the CCDS result data set to develop a TUDS query based on the data organization parameter.  Ewen teaches the processing of a federated query (see [0032]), including the limitations of  
receiving, at a processor, a sequential federated query [a federated query that joins results from several remote data sources and that all sub-queries are processed in a sequential manner] (see [0050], lines 1-3); and
processing, at the processor, the CCDS result data set [intermediate results after a round] to develop a TUDS query [query for the next source] based on the data organization parameter (see [0039]-[0041] and [0050] – The intermediate results for every round of re-optimization are mapped back into the plan again).
Nguyen and Ewen are analogous art because they are in the same field of endeavor of processing a federated query.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the source query execution process of Nguyen to execute the source queries in a sequential order and to utilize the results of a prior query to create a source query for a 
Referring to claim 2, the combination of Nguyen and Ewen (hereafter Nguyen/Ewen) teaches the method of Claim 1, wherein receiving the sequential federated query is initiated from at least one of a user, or a system (Nguyen: see [0030] – a federated query is received from a client).
Referring to claim 3, Nguyen/Ewen teaches the method of Claim 1, wherein receiving the sequential federated query is from at least one of a database, a user interface, and an application interface (Nguyen: see [0030] – a federated query is received from a client).
Referring to claim 4, Nguyen/Ewen teaches the method of Claim 1, wherein the query elements are contextual based (Nguyen: see [0032] – the Where clause in the query).
Referring to claim 5, Nguyen/Ewen teaches the method of Claim 4, wherein the query elements are data locations (Nguyen: see [0032] – the From clause in the query).
Referring to claim 6, Nguyen/Ewen teaches the method of Claim 4, wherein the query elements are data operations (Nguyen: see [0032] – the Select clause in the query).
Referring to claim 7, Nguyen/Ewen teaches the method of Claim 1, wherein a plurality of Contextual-Characteristic Data Source (CCDS), Transactional-Unstructured Data Source (TUDS), or data organization parameter based on the query elements are utilized (Nguyen: see [0032] – there are multiple sources and conditions listed in the query).
Referring to claim 11, Nguyen discloses a non-transitory computer readable medium storing sequences of computer- executable instructions for processing a sequential federated query for distributed systems (see [0084]), the sequences of computer executable instructions including instructions that instruct at least one processor to:
receive a sequential federated query [At block 20 a federated query is received from a client. The federated query is an SQL query] (see [0030] and [0031]);
deconstruct the sequential federated query into query elements [at block 202 a vector is generated that represents the federated query received from the client] (see [0025]; [0031]-[0035]; and [0048]);
identify a Contextual-Characteristic Data Source (CCDS) [t1 for example], a Transactional-Unstructured Data Source (TUDS) [t2 for example], and a data organization parameter [where clause] based on the query elements (see [0017] and [0031]-[0035] – the data sources can be any type of data sources and they can be heterogeneous);
generate a CCDS result data set from the CCDS based on the data organization parameter (see [0048], lines 6-10 and [0055] – The source queries are sent to data sources. The data sources process received source queries to determine query results and the query results are returned to the federation engine);
develop a TUDS query based on the data organization parameter (see [0048] – The one or more source queries are generated by decomposing the federated query. Each generated source query corresponds to a data source.);
generate a TUDS result data set from the TUDS based on the developed TUDS query and the data organization parameter (see [0048], lines 6-10 and [0055] – The source queries are sent to data sources. The data sources process received source queries to determine query results and the query results are returned to the federation engine);
generate a final sequential federated query data set based on the TUDS result data set and the data organization parameters (see [0025] and [0056] – The federation engine aggregates the query results of the source queries corresponding to each federated query and returns an aggregated query result to the client that corresponds to the client’s query);
process a formatted sequential federated query data set based on the processing of the final sequential federated query data set and the data organization parameter (see [0055] and [0056] – The federation engine aggregates the query results of the source queries corresponding to each federated ; and
provide the formatted sequential federated query data set to a management system [client] for action (see [0055] and [0056] – The federation engine aggregates the query results of the source queries corresponding to each federated query and returns an aggregated query result to the client that corresponds to the client’s query).
	While Nguyen discloses the creation of source queries for each individual source from the federated query, Nguyen teaches independent creation of each source query.  Therefore, Nguyen fail to explicitly disclose the limitation of processing, at the processor, the CCDS result data set to develop a TUDS query based on the data organization parameter.  Ewen teaches the processing of a federated query (see [0032]), including the limitations of  
receive a sequential federated query [a federated query that joins results from several remote data sources and that all sub-queries are processed in a sequential manner] (see [0050], lines 1-3); and
process the CCDS result data set [intermediate results after a round] to develop a TUDS query [query for the next source] based on the data organization parameter (see [0039]-[0041] and [0050] – The intermediate results for every round of re-optimization are mapped back into the plan again).
Nguyen and Ewen are analogous art because they are in the same field of endeavor of processing a federated query.  It would have been obvious to one of 
Referring to claim 12, the combination of Nguyen and Ewen (hereafter Nguyen/Ewen) teaches the non-transitory computer readable medium of Claim 11, wherein the at least one processor is further configured to receive the sequential federated query is initiated from at least one of a user, or a system (Nguyen: see [0030] – a federated query is received from a client).
Referring to claim 13, Nguyen/Ewen teaches the non-transitory computer readable medium of Claim 11, wherein the at least one processor is further configured to receive the sequential federated query is from at least one of a database, a user interface, and an application interface (Nguyen: see [0030] – a federated query is received from a client).
Referring to claim 14, Nguyen/Ewen teaches the non-transitory computer readable medium of Claim 11, wherein the at least one processor is further configured that the query elements are contextual based (Nguyen: see [0032] – the Where clause in the query).
Referring to claim 15, Nguyen/Ewen teaches the non-transitory computer readable medium of Claim 14, wherein the at least one processor is further configured to that query elements are data locations (Nguyen: see [0032] – the From clause in the query).
Referring to claim 16, Nguyen/Ewen teaches the non-transitory computer readable medium of Claim 14, wherein the at least one processor is further configured that the query elements are data operations (Nguyen: see [0032] – the Select clause in the query).
Referring to claim 17, Nguyen/Ewen teaches the non-transitory computer readable medium of Claim 11, wherein the at least one processor is further configured that a plurality of Contextual-Characteristic Data Source (CCDS), Transactional-Unstructured Data Source (TUDS), or data organization parameter based on the query elements are utilized (Nguyen: see [0032] – there are multiple sources and conditions listed in the query).

Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0147888 to Nguyen et al (hereafter Nguyen) in view of US PGPub 2007/0226186 to Ewen et al (hereafter Ewen) as applied to claims 1 and 11 above, and further in view of the article “Real-Time Environmental Monitoring, Visualization and Notification System for Construction H&S Management” by Arsian et al (hereafter Arsian).

Referring to claims 8 and 18, Nguyen/Ewen fails to explicitly disclose the further limitation of wherein the CCDS result data set includes operational anomaly data generated by connected elements.  Arian teaches wherein the CCDS result data set includes operational anomaly data generated by connected elements (see paragraphs spanning pages 82-83 – sensor data values exceed/fall below defined thresholds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the system of Nguyen/Ewen with the real-time environmental monitoring, visualization and notification techniques taught by Arsian. One would have been motivated to do so since the data sources of Nguyen/Ewen can handle any type of data and also since this particular type of data allows for an integrated application of Building Information Modeling (BIM) (Arsian: page 79). 
Referring to claims 9 and 19, Nguyen/Ewen fails to explicitly disclose the further limitation of wherein TUDS result set is in time series data, time series state data, time stamp data or, unstructured data format.  Arian teaches wherein TUDS result set is in time series data, time series state data, time stamp data or, unstructured data format (see paragraphs spanning page 82, paragraph below Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the system of Nguyen/Ewen with the real-time environmental monitoring, visualization and notification techniques taught by Arsian. One would have been motivated to do so since the data sources of Nguyen/Ewen can handle any type of data and also since this particular type of data 
Referring to claims 10 and 20, Nguyen/Ewen fails to explicitly disclose the further limitation wherein the management system for action is a Building Management System (BMS).  Arian teaches wherein the management system for action is a Building Management System (BMS) (see paragraphs spanning page 82, paragraph below Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the system of Nguyen/Ewen with the real-time environmental monitoring, visualization and notification techniques taught by Arsian. One would have been motivated to do so to provide an integrated application of Building Information Modeling (BIM) (Arsian: page 79). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2008/0104089 to Pragada et al – Discusses that a predetermined sequence in which a query is federated to the member databases provides improvements (see [0061]).
US PGPub 2017/0031986 to Li et al – Discusses that an SQL query has a sequence of database operations (see [0056]).
The article “Federated Query Processing on Linked Data, a Qualitative Survey and Open Challenges” by Oguz et al – Discusses processing a federated query on linked data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167